*572OPINION OF THE COURT
PER CURIAM.
The decree dated March 6, 1974, as amended March 20, 1974, is hereby modified so as to award to appellant the sum of $407.14, representing 1964 real estate taxes paid by her or her decedent, together with legal interest thereon from December 31, 1964, the date of payment of the taxes, to the date of the filing of this order and the sum of $15.60, representing a maintenance charge incurred on January 19, 1965, together with legal interest thereon from January 19, 1965 to the date of the filing of this order. As so modified, the decree of the Court of Common Pleas of Montgomery County is affirmed.
Each party to bear own costs.